Citation Nr: 0306974	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  95-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


(The issues of entitlement to service connection for a 
gastrointestinal disability, service connection for a left 
ankle disability, and service connection for a right hip 
disability will be the subjects of a later decision by the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.

This matter comes before the Board on appeal from a September 
1994 rating decision by the RO that, in part, denied a claim 
of entitlement to service connection for a low back 
disability.  The veteran was notified of this action by a 
letter in October 1994.  In July 1995, the veteran, his wife, 
and a friend testified at a hearing at the RO.  In February 
2000, the veteran testified at a hearing before the Board.  
In April 2000, the Board remanded the case for further 
development.

Besides the issue listed above, the issue of entitlement to 
service connection for left knee and right knee disabilities 
was developed for appellate review following the September 
1994 rating decision.  In an August 2002 decision, a decision 
review officer (DRO) granted service connection for left knee 
strain and service connection for right knee strain.  
Accordingly, this issue is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board is undertaking additional development on the issues 
of entitlement to service connection for a gastrointestinal 
disability, service connection for a left ankle disability, 
and service connection for a right hip disability.  The 
additional development is undertaken pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When the 
evidentiary development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response from the veteran, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

The veteran does not have a low back disability that is 
attributable to military service.


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2002).

The veteran claims that he suffers from a low back disability 
as a result of forced marches in service.  Specifically, he 
claims that the magnitude of such marches and the weight of 
the gear he carried caused his initial back problems.  For 
the reasons that follow, the Board finds that service 
connection for a low back disability is not warranted.

The veteran's service medical records show that, in September 
1990, he was seen for complaints of low back pain.  He 
reported that, after playing basketball the previous morning, 
the pain started.  The assessment was lumbar strain.  In 
November 1990, he complained of back pain and noted that he 
heard something snap.  He noted that he had felt pain in the 
back and when he tried to relieve it by stretching, he heard 
a loud snap in the right lower posterior side.  The 
assessment/diagnosis was musculoskeletal pain and upper 
respiratory infection.  In June 1992, he complained of low 
back pain and also reported a prior back injury in the 7th 
grade while playing football, which had since resolved.  The 
impression was pain secondary to altered gait.  

Thereafter, post-service private treatment records since 
December 1994 show that the veteran was treated for his low 
back disability.  In December 1994, the veteran was seen for 
complaints of central back pain.  It was noted that the 
veteran did not recognize any acute injury and that he had 
only lifted his two-year-old son, and sometime later noticed 
the back pain, which progressively worsened.  No history of 
back problems was reported.  The assessment was back pain 
with difficulty urinating and some genital paresthesia.  X-
rays of the lumbar spine suggested paravertebral muscle 
spasms.

The record further shows that Dr. R.J. saw the veteran for 
follow-up care in December 1994.  At the time, it was noted 
that the veteran's back problem began when he was an infantry 
recruit, carrying a heavy pack and weapon on 20-mile forced 
hikes without a specific type of injury.  It had nagged him, 
off and on, since then.  It was also noted that a severe 
exacerbation occurred a few months ago and had gradually 
subsided.  The veteran reported that his current spell began 
after having lifted his 35 to 40-pound son into a pickup 
truck.  He reported that there was no immediate pain but that 
after driving for a while, he suddenly felt a fairly severe, 
very low back pain.  The impression was improved recurrent 
low-back musculo-ligamentous strain related to bulging, but 
no herniated discs aggravated by slight scoliosis.  

When seen by Dr. R.J. in January 1995, the veteran reported 
that he felt a tinge of back pain after he had bent over to 
move a moderate-sized box at work.  The assessment was 
chronic lumbosacral strain, with first injury occurring in 
the military service many years earlier, re-injured from 
lifting his son, and re-injured again at work with some light 
lifting.  

A December 1994 private insurance claim form indicates that 
the veteran filed a claim for lower back strain after 
injuring his back off the job in December 1994.  He reported 
that the accident happened either starting a lawn mower or 
lifting his son.  

A private medical record indicates that, in October 1998, an 
assessment of chronic low back pain with radicular symptoms 
was provided.  A November 2001 private magnetic resonance 
imaging (MRI) of the lumbar spine revealed disc herniation at 
L4-5 and L5-S1 levels.  There was no evidence of neural 
foraminal occlusion on the sagittal images, and no evidence 
of spondylolisthesis or vertebral body compression fracture.

In a June 2002 VA examination report, the examiner provided a 
detailed history of the veteran's back-related problems 
including in-service findings.  The examiner also noted that 
a review of the claims file had been conducted.  At the 
examination, the veteran denied having any back injuries 
after service.  He reported that his symptoms began in 1989 
without injury.  He complained of daily low back pain.  X-
rays of the lumbosacral spine revealed degenerative disc 
disease in the lower lumbar spine involving the L4-5 and L5-
S1 levels.  A MRI of the lumbar spine revealed degenerative 
changes of the lumbar spine most notable at L5-S1 level.  
Electromyography study revealed mild L4-L5 nerve root 
irritation along with a chronic process, and minimal 
radiculopathy.  The examiner opined that the veteran's "low 
back [was] not as likely as not due to military service, no 
symptoms at separation; age related."

In this regard, it is the Board's conclusion that the 
evidence in favor of the veteran's claim of service 
connection is outweighed by the evidence against the claim.  
Simply put, due to the comprehensive nature of the June 2002 
VA examiner's report, especially the review of the entire 
record, the Board finds the VA examiner's opinion to be more 
persuasive than the January 1995 report provided by Dr. R.J.  
The VA examiner explored the etiology of any low back 
disability by relying on the medical evidence of record 
rather than solely on the veteran's self-reported history.  
Although Dr. R.J.'s January 1995 statement supports the 
veteran's contentions that the veteran's initial back 
problems began in service, the salient point to be made in 
regard to Dr. R.J.'s statement is that it appears to be 
merely a recitation of what the veteran told him.  There is 
no indication that the examiner actually formed his opinion 
based on a review of the clinical findings documented in and 
since service.  

The record shows that Dr R.J. referred to the veteran's own 
self-reported history of his back problem beginning in 
service when he was an infantry recruit, carrying a heavy 
pack and weapon on 20-mile forced hikes, and while such 
problems may very well have occurred just as the veteran 
reported, this nexus opinion does not account for the 
veteran's service medical records which do not contain any 
references to such complaints.  In fact, the veteran's 
service medical records reflect that he initially was seen 
for complaints of low back pain a day after playing 
basketball.  For all of these reasons, the Board gives little 
evidentiary weight to the opinion that came from Dr. R.J. in 
January 1995 and finds that it has less probative value than 
the June 2002 VA opinion.  

Although the veteran has been found to have degenerative disc 
disease of the lumbar spine as well as lumbosacral strain, 
the Board finds that the June 2002 VA examination report best 
explains the veteran's low back disability, namely that he 
has such disability but that it is not due to service; it is 
consistent with his age.  It is significant that the June 
2002 VA physician reviewed the entire record and based the 
opinion on the evidence set forth in the claims file, 
something Dr. R.J. apparently did not do.  Additionally, the 
June 2002 VA opinion is consistent with the evidence of 
record, which does not show that the veteran had post-service 
complaints pertaining to the low back until he reported 
injuring it in December 1994.  In light of the foregoing, the 
Board gives greater evidentiary weight to the June 2002 VA 
physician's opinion.  Therefore, the Board finds that the 
veteran does not have a low back disability that may be 
attributed to military service.

The Board has considered the veteran's written statements, 
July 1995 RO testimony, and February 2002 Board testimony 
regarding the etiology of his low back disability.  While the 
veteran and others who knew him are competent to provide 
information regarding the symptoms the veteran currently 
experiences and has experienced since military service, they 
have not been shown competent to comment upon etiology or 
time of onset.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom).  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for a low back disability.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would in turn give rise to a reasonable doubt in favor 
of the veteran, the benefit-of-the-doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

In adjudicating this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of September 1994; statement 
of the case (SOC) issued in February 1995; decision of DRO in 
August 2002; and supplemental statements of the case issued 
in January 1996, September 1998, August 2002, and October 
2002, which informed him of the applicable law and 
regulations.  The record also reflects that the veteran was 
notified by the RO in an August 2002 supplemental SOC of 
changes brought about by the VCAA.  The record shows that the 
RO has notified the veteran of the evidence necessary to 
substantiate the claim, and he was given the opportunity to 
submit additional evidence.  Specifically, the RO notified 
the veteran of the development of his claim, the type of 
evidence needed to prove his claim, and of which evidence 
would be obtained by the veteran, and which evidence would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, the private records 
identified by the veteran were obtained, and the veteran has 
not indicated that additional records exist that would have 
an effect on the Board's analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided a VA 
examination in June 2002, and a VA examiner provided an 
opinion regarding the nature and etiology of the veteran's 
low back disability.  An additional examination or medical 
opinion being unnecessary, the Board finds that the RO has 
satisfied the new duty-to-assist obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

Service connection for a low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

